Name: 98/355/EC: Council Decision of 18 May 1998 on the conclusion of a Memorandum of Understanding between the European Community and the Arab Republic of Egypt on trade in textile products
 Type: Decision
 Subject Matter: international trade;  European construction;  Africa;  leather and textile industries;  trade policy;  international affairs
 Date Published: 1998-06-05

 Avis juridique important|31998D035598/355/EC: Council Decision of 18 May 1998 on the conclusion of a Memorandum of Understanding between the European Community and the Arab Republic of Egypt on trade in textile products Official Journal L 162 , 05/06/1998 P. 0028 - 0039COUNCIL DECISION of 18 May 1998 on the conclusion of a Memorandum of Understanding between the European Community and the Arab Republic of Egypt on trade in textile products (98/355/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228(2), first sentence thereof,Having regard to the proposal from the Commission,Whereas the Commission has negotiated on behalf of the European Community a Memorandum of Understanding on trade in textile products with the Arab Republic of Egypt;Whereas, pursuant to Decision 98/135/EC (1), pending the completion of procedures required for its formal conclusion, this Memorandum of Understanding has been applied on a provisional basis from 1 January 1998;Whereas this Memorandum of Understanding should be approved,HAS DECIDED AS FOLLOWS:Article 1 The Memorandum of Understanding between the European Community and the Arab Republic of Egypt on trade in textile products is hereby approved on behalf of the Community.The text of the Memorandum of Understanding is attached to this Decision.Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Memorandum of Understanding in order to bind the Community.Done at Brussels, 18 May 1998.For the CouncilThe PresidentC. SHORT(1) OJ L 41, 13. 2. 1998, p. 1.